REVERSE IN PART; AFFIRM IN PART; Opinion Filed May 10, 2022




                                   S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-20-01112-CV

   FARIBORZ HADIDI AND GLOBAL ENTERPRISES CAPITAL, LLC,
                         Appellants
                            V.
               FAEZ LAW FIRM, PLLC, Appellee

                On Appeal from the 162nd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-18-12583

                         MEMORANDUM OPINION
               Before Justices Schenck, Osborne, and Partida-Kipness
                             Opinion by Justice Schenck
        Fariborz Hadidi and Global Enterprises Capital, LLC (“Global Enterprises”)

appeal the trial court’s judgment in favor of Faez Law Firm, PLLC. In three issues,

appellants challenge the evidence to support the amount of damages awarded, the

amount of attorney’s fees awarded, and the Global Enterprises’ liability. We reverse

the portion of the trial court’s judgment in favor of Faez Law Firm against Global

Enterprises, LLC. We affirm the remainder of the trial court’s judgment. Because

all issues are settled in law, we issue this memorandum opinion. TEX. R. APP. P.

47.4.
                                  BACKGROUND

      Faez Law Firm filed suit against Hadidi and Global Enterprises, asserting

claims for suit on sworn account, quantum meruit, and declaratory relief in

connection with legal services provided. In its petition, Faez Law Firm alleged

Hadidi was a prior client of the law firm and that Hadidi engaged the law firm to

represent Evelin Hernandez in a suit to recover damages she sustained in an

automobile accident. When Hadidi engaged Faez Law Firm, he and Hernandez

presented themselves as a married couple. Faez Law Firm submitted a claim to

Hernandez’s insurance carrier and obtained a settlement check for approximately

$3,525, which was made out to Hernandez, Hadidi, and Faez Law Firm. While Faez

Law Firm represented Hernandez in her suit, Hadidi claimed an interest in the

settlement proceeds from Hernandez’s accident and also engaged the law firm to

represent him in other matters, including development of a piece of property.

Although Hadidi made some payments for the legal fees he incurred, he refused to

pay the balance.

      Hadidi and Global Enterprises filed an answer generally denying the

allegations in Faez Law Firm’s petition and asserting they had paid for all work

actually performed. The case proceeded to a bench trial where neither defendants

nor anyone purporting to represent them appeared. Vafa Faez represented and

testified on behalf of Faez Law Firm. Faez offered, and the trial court admitted into

evidence, invoices totaling $9,520, which he testified were unpaid. The following

                                        –2–
day, the trial court signed a final judgment ordering that Faez Law Firm recover

$9,520 from Hadidi and Global Enterprises, jointly and severally.           The final

judgment also declared Faez Law Firm may credit “$1,763 against judgment from a

settlement check in another legal matter in which Defendant Fariborz Hadidi has or

had an interest” and awarded Faez Law Firm $5,000 for reasonable and necessary

legal fees. Hadidi and Global Enterprises requested findings of fact and conclusions

of law, but none were signed. Soon thereafter, they filed a motion for new trial,

which was overruled by operation of law. This appeal followed.

                                     DISCUSSION

      In their first issue, appellants challenge the sufficiency of the evidence to

support the damages amount of $9,520. More specifically, they argue Faez Law

Firm failed to present evidence the fees they sought to recover were reasonable and

necessary. Faez Law Firm distinguishes the authority on which appellants rely,

urging the challenged amount represented an unpaid balance and the subject of the

instant suit, rather than fees incurred by a prevailing party pursuant to a statute or

contract provision.

      This Court has already held evidence consisting of the amount invoiced and

not paid is legally sufficient to support summary judgment in favor of an attorney in

his suit against a former client for suit on sworn account. See Panditi v. Apostle, 180

S.W.3d 924, 927 (Tex. App.—Dallas 2006, no pet.). At the bench trial, Faez Law



                                         –3–
Firm offered, and the trial court admitted into evidence, invoices for the work

performed. Accordingly, we overrule appellants’ first issue.

      In their second issue, appellants challenge the sufficiency of the evidence to

support the award of attorney’s fees of $5,000.

      When a fee claimant seeks to recover attorney’s fees from an opposing party,

it must put on evidence of reasonable hours worked multiplied by a reasonable

hourly rate, yielding a base figure that can be adjusted by considerations not already

accounted for in either the hours worked or the rate. See Great Am. Lloyds Ins. Co.

v. Vines-Herrin Custom Homes, L.L.C., 596 S.W.3d 370, 378 (Tex. App.—Dallas

2020, pet. denied) (citing Rohrmoos Venture v. UTSW DVA Healthcare, LLP, 578

S.W.3d 467, 475 (Tex. 2019)). Chapter 38 of the civil practice and remedies code

provides the authority for a successful plaintiff to recover attorney’s fees in a claim

for a sworn account, as here.         See TEX. CIV. PRAC. & REM. CODE ANN.

§ 38.001(b)(7). Under Chapter 38, the trial court may take judicial notice of the

usual and customary attorney’s fees and of the contents of the case file without

receiving further evidence in a proceeding before the court. See id. § 38.004.

Further, Chapter 38 provides for a rebuttable presumption that the usual and

customary attorney’s fees for a claim of the type described in Section 38.001 are

reasonable. See id. § 38.003.

      Faez’s testimony indicates he requested the trial court consider an affidavit by

attorney Richard Tanner to support the attorney’s fees he incurred by representing

                                         –4–
Faez Law Firm in this case. The docket sheet includes a notation that an affidavit

regarding legal services was filed with the court the day before the bench trial took

place, and this Court ordered a supplementation of the record to include this

affidavit. See TEX. R. APP. P. 34.5(c) (supplementation of clerk’s record). In that

affidavit, Tanner testifies as to his experience and his opinion that, based on that

experience, $5,040 is a reasonable amount of attorney’s fees for representation of

Faez Law Firm in this case, and that $300 is a reasonable hourly rate. Tanner’s

affidavit is supported by a list of dates and the hours expended on the case and tasks

performed each day, such as meeting with the client, reviewing and preparing

pleadings, and participating in mediation.      We conclude the record contains

sufficient evidence to support the attorney’s fee award. Accordingly, we overrule

appellants’ second issue.

      In their third issue, appellants challenge the trial court’s liability finding

against Global Enterprises. They argue that although the invoices show both Hadidi

and Global Enterprises were clients of Faez Law Firm, there is no evidence that any

agent contracted on behalf of Global Enterprises. At trial, Faez testified he had

represented Hadidi in various matters over several years, including setting up

Hadidi’s corporation, Global Enterprises.      However, Faez’s testimony did not

indicate whether he had represented Global Enterprises. The invoices are addressed

to “Fariborz Hadidi, GE Capital LLC.” There is no evidence in the record to support

a finding that “GE Capital LLC” is the same entity as appellant Global Enterprises

                                         –5–
or a finding that Faez Law Firm represented Global Enterprises. Accordingly, we

sustain appellants’ third issue. See Brockie v. Webb, 244 S.W.3d 905, 909 (Tex.

App.—Dallas 2008, pet. denied).

                                  CONCLUSION

      We reverse the portion of the trial court’s judgment in favor of Faez Law Firm

against Global Enterprises, LLC and render judgment Faez Law Firm take nothing

on its claims against Global Enterprises, LLC. We affirm the remainder of the trial

court’s judgment.




                                          /David J. Schenck/
                                          DAVID J. SCHENCK
                                          JUSTICE

201112F.P05




                                       –6–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

FARIBORZ HADIDI AND                            On Appeal from the 162nd Judicial
GLOBAL ENTERPRISES                             District Court, Dallas County, Texas
CAPITAL, LLC, Appellant                        Trial Court Cause No. DC-18-12583.
                                               Opinion delivered by Justice
No. 05-20-01112-CV           V.                Schenck. Justices Osborne and
                                               Partida-Kipness participating.
FAEZ LAW FIRM, PLLC, Appellee

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED in part and REVERSED in part. We REVERSE that portion
of the trial court’s judgment in favor of Faez Law Firm against Global Enterprises,
LLC and RENDER judgment Faez Law Firm take nothing on its claims against
Global Enterprises, LLC. In all other respects, the trial court’s judgment is
AFFIRMED.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 10th day of May 2022.




                                         –7–